 



Exhibit 10-V

Description of Special 2005

Performance Incentive Arrangement

On March 9, 2005, the Compensation Committee of the Board of Directors of the
Company approved a special performance bonus arrangement for certain executive
officers and the specific performance goals and business criterion to be used
for purposes of determining cash awards for 2005 under the arrangement. The
Company’s Chief Executive Officer will not participate in this arrangement. The
performance criterion to be used for 2005 under the plan is achieving total
company specified cost reductions.

Based on business performance results for 2005 against the targeted levels
established for the criterion, the Compensation Committee will determine the
percentage of the target award that is earned, which could range between 0% and
100% depending on actual performance achieved relative to the target level. In
addition, individual awards may be increased or decreased based on individual
leadership and contribution toward the target to reward a person’s performance.